Exhibit 10.4

CYTRX CORPORATION

2008 STOCK INCENTIVE PLAN

GRANT NOTICE

We are pleased to inform you that you have been awarded the following Stock
Option (the “Option”) under the CytRx Corporation 2008 Stock Incentive Plan (the
“Plan”) on the following terms:

 

Name of Participating Optionee:

 

Grant No.

Total Number of Shares Awarded:

                 Non-Qualified Stock Options

Exercise price:

$              

Grant date:

 

Vesting Schedule:

The Option shall vest (become exercisable) in accordance with the following
schedule:

 

Years of Service

After Date of Grant

Percent of Option

Shares Vested

1 Year

33.333%

2 Years

66.667%

3 Years

100%

The shares are awarded under and governed by the terms and provisions of the
Plan and the Stock Option Agreement attached to and made a part of this Notice.
Unless otherwise defined, defined terms used in this Notice and the attached
Agreement have the meanings ascribed to them in the Plan.

A copy of the Plan accompanies this Notice and the attached Stock Option
Agreement.

 

CYTRX CORPORATION By:  

Name:

Title:



--------------------------------------------------------------------------------

CYTRX CORPORATION

2008 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

(INCENTIVE AND NONSTATUTORY STOCK OPTIONS)

Pursuant to the CytRx Corporation (the “Company”) 2008 Stock Incentive Plan (the
“Plan”), the Company hereby grants you a Stock Option to purchase, on the terms
and conditions set forth in your Stock Option Grant Notice (“Grant Notice”) and
this agreement (this “Option Agreement”), the number of shares of the Company’s
Common Stock indicated in your Grant Notice at the exercise price per share
indicated in your Grant Notice. Defined terms not explicitly defined herein but
defined in the Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to acceleration of vesting as provided in the Plan and to
the limitations contained herein, your option shall vest (become exercisable) as
provided in your Notice of Award, provided that vesting will cease upon the
termination from the Company for any reason.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for capitalization adjustments,
as provided in the Plan.

3. METHOD OF PAYMENT. The Exercise Price may be paid to the Company (i) in cash
or cash equivalent; or (ii) in any other method of Consideration acceptable to
the Board pursuant to the Plan.

4. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option must also comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

6. TERM. You may not exercise your option before the commencement of its term or
after its term expires. Subject to Section 6 of the Plan, the term of your
option commences on the Date of Grant and expires at 5:00 P.M., Pacific Time, on
the day immediately prior to the tenth anniversary of the Date of Grant.

 

- 2 -



--------------------------------------------------------------------------------

7. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a written Notice of Exercise to the Secretary of the Company at the
principal executive offices of the Company, in substantially the form attached
hereto as Exhibit A, or such other form as the Committee may approve, together
with such additional documents as the Company may then require.

(b) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

8. TRANSFERABILITY. The transferability provisions contained in the Plan are
incorporated into and made a part of this Option Agreement.

9. OPTION NOT A SERVICE CONTRACT. Pursuant to the Plan, your option is not an
employment or service contract, and nothing in your option shall be deemed to
create in any way whatsoever any obligation on your part to continue in the
employ of the Company or an Affiliate, or of the Company or an Affiliate to
continue your employment. In addition, nothing in your option shall obligate the
Company or an Affiliate to continue any relationship that you might have as a
Director or Consultant.

10. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, or local withholding obligations of the Company or an Affiliate,
if any, which arise in connection with your option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law. If the date of determination of any tax withholding obligation
is deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

 

- 3 -



--------------------------------------------------------------------------------

(c) You may not exercise your option unless the tax withholding obligations of
the Company and any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein.

11. NOTICES. Notices and communications under this Option Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

CytRx Corporation

Attention: Corporate Secretary

11726 San Vicente Boulevard

Suite 650

Los Angeles, California 90049

or any other address designated by the Company in a written notice to the
Optionee. Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.

12. PLAN CONTROLS. The terms contained in the Plan are incorporated into and
made a part of this Option Agreement and this Option Agreement shall be governed
by and construed in accordance with the Plan. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Option Agreement, the provisions of the Plan shall be controlling and
determinative.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CytRx Corporation, acting by and through its duly authorized
officers, has caused this Option Agreement to be executed, and the Optionee has
executed this Option Agreement, all as of the day and year first above written.

 

CYTRX CORPORATION By:      

Name:

Title:

                    , Optionee

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF OPTION TO PURCHASE

COMMON STOCK OF

CYTRX CORPORATION

 

Name     Address:       Tax I.D. No.:     Date    

CytRx Corporation

Attention: Corporate Secretary

11726 San Vicente Boulevard

Suite 650

Los Angeles, California 90049

Re: Exercise of Stock Option

Gentlemen:

I elect to purchase                          shares of Common Stock of CytRx
Corporation (the “Company”) pursuant to the CytRx Corporation Stock Option
Agreement dated                          and the CytRx Corporation 2008 Stock
Incentive Plan. The purchase will take place on the Exercise Date which will be
(i) as soon as practicable following the date this notice and all other
necessary forms and payments are received by the Company, unless I specify a
later date (not to exceed 30 days following the date of this notice) or (ii) in
the case of a Broker-assisted cashless exercise (as indicated below), the date
of this notice.

On or before the Exercise Date, I will pay the full exercise price in the form
specified below (check one):

 

  [  ] Cash Only: by delivering a check to the Company for $            .

 

  [  ] Cash From Broker: by delivering the purchase price from
                                    , a broker, dealer or other “creditor” as
defined by Regulation T issued by the Board of Governors of the Federal Reserve
System (the “Broker”). I authorize the Company to issue a stock certificate in
the number of shares indicated above in the name of the Broker in accordance
with instructions received by the Company from the Broker and to deliver such
stock certificate directly to the Broker (or to any other party specified in the
instructions from the Broker) upon receiving the exercise price from the Broker.

 

- 6 -



--------------------------------------------------------------------------------

  [  ] Pursuant to a Net Exercise Arrangement

 

  [  ] Other Company Shares: by delivering for surrender other shares of the
Company’s Common Stock that I have owned for at least six months (or such other
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) having a fair market value at the time of receipt
by the Company equal to not less than the exercise price

On or before the Exercise Date, I will pay any applicable tax withholding
obligations by delivering a check to the Company for the full tax-withholding
amount.

Please deliver the stock certificate to me (unless I have chosen to pay the
purchase price through a broker).

 

Very truly yours,  

 

AGREED TO AND ACCEPTED:

CYTRX CORPORATION

 

By:     Title:     Number of Option Shares

Exercised:

   

Number of Option Shares

Remaining:

    Date:    

 

- 7 -